IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES B. SANDERS,                   §
                                      §
     Defendant Below-                 §   No. 240, 2018
     Appellant,                       §
                                      §
     v.                               §   Court Below—Superior Court
                                      §   of the State of Delaware
STATE OF DELAWARE,                    §
                                      §   Cr. ID K9312012607
     Plaintiff Below-                 §
     Appellee.                        §


                                   ORDER

      This 2nd day of August 2018, it appears to the Court that the appellant’s

motion to proceed in forma pauperis in this appeal was denied by Order dated July

18, 2018. The appellant was instructed to pay the required fee by July 30, 2018 or

else his appeal would be dismissed without further notice. The appellant has failed

to pay the required fee. Dismissal, therefore, is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice